Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.162 Page 1 of 6



 1    Darren J. Quinn (149679)
      LAW OFFICES OF DARREN J. QUINN
 2    12702 Via Cortina, Suite 105
      Del Mar, CA 92014
 3    Tel: (858) 509-9401
 4    Attorneys for Defendant and Counter-claimant John Doe
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
      STRIKE 3 HOLDINGS, LLC,                )   CASE NO.: 3:21-cv-00063-AJB-
11                                           )   AHG
                  Plaintiff,                 )
12    vs.                                    )
                                             )   COUNTERCLAIM
13    JOHN DOE infringer identified as using )
      IP address 75.25.172.49,               )
14                                           )
                  Defendant.                 )
15                                           )
                                             )
16    JOHN DOE,                              )
                                             )
17          Counter-claimant                 )
                                             )
18    vs.                                    )
                                             )
19    STRIKE 3 HOLDINGS, LLC,                )
                                             )
20          Counter-defendant.               )
      ________________________________ )
21

22

23

24

25

26

27

28

                                     COUNTERCLAIM
Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.163 Page 2 of 6



 1           Pursuant to the Court’s Order [ECF 5, at 9]: “If Defendant wishes to
 2    proceed anonymously, Plaintiff may not release any identifying information
 3    without a court order allowing the release of the information.”
 4           Accordingly, defendant John Doe (hereinafter “Counter-claimant”) by and
 5    through his undersigned counsel, anonymously files this Counterclaim against plaintiff Strike 3

 6    Holdings, LLC (“Counter-defendant”) as follows:

 7                                             The Parties
 8           1.     Counter-claimant John Doe is proceeding anonymously pursuant to
 9    the Court’s Order [ECF 5, at 9]. John Doe is an individual residing in this District
10    that has been falsely alleged to have directly infringed copyrighted works through
11    the use of .torrent files on his computer.
12           2.     Counter-defendant Strike 3 Holdings, LLC (“Strike 3") filed a First
13    Amended Complaint for Copyright Infringement [ECF 8] (“Complaint”) alleging
14    that John Doe directly infringed copyrighted works through the use of “.torrent”
15    files on his computer.
16                                      Jurisdiction and Venue
17           3.     Counter-defendant Strike 3 admitted this Court has jurisdiction and
18    venue over the parties in its Complaint.
19                                       Factual Background
20           4.     Counter-defendant Strike 3 does not allege in its Complaint whether
21    IP address 75.25.172.49 is a static or a dynamic IP address.
22           5.     On information and belief, unless an Internet subscriber to AT&T
23    pays for a static or fixed IP address, an AT&T Internet subscriber may be assigned
24    numerous different IP addresses over a period of time.
25           6.     On information and belief, Counter-claimant was only assigned
26    dynamic IP addresses from AT&T.
27           7.     On information and belief, AT&T only states that IP Address
28    75.25.172.49 was assigned to Counter-claimant’s the residence address on

                                             COUNTERCLAIM
                                                     -1-
Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.164 Page 3 of 6



 1    December 15, 2020 from 12:10 a.m. (UTC) to 11:50 p.m. (UTC). UTC stands for
 2    Coordinated Universal Time which is seven (7) hours later than the time in this
 3    District (PST). For instance, 8 p.m. (UTC) is 1 p.m. (PST).
 4          8.      On information and belief, Counter-defendant does not have
 5    documents from AT&T regarding the residence or business address(es) assigned
 6    to use the dynamic IP Address 75.25.172.49 before December 15, 2020 at 12:10
 7    a.m. (UTC).
 8          9.      On information and belief, Counter-defendant does not have
 9    documents from AT&T regarding the residence or business address(es) assigned
10    to use the dynamic IP Address 75.25.172.49 after to December 15, 2020 at 11:50
11    p.m. (UTC).
12          10.     On information and belief, the named subscriber of AT&T internet
13    service who is billed for the AT&T internet service is not necessarily the person
14    who uses the AT&T internet service at the subscriber’s address.
15          11.     On information and belief, persons other than the AT&T subscriber
16    may have access to that subscriber’s AT&T internet service accessible through
17    WI-FI.
18                  a.    For WI-FI without a password, anyone who connects to the
19                  WIFI could use the IP address assigned to that AT&T subscriber.
20                  b.    For WI-FI with a password, anyone who connects to the WIFI
21                  with the password could use the IP address assigned to that AT&T
22                  subscriber.
23          12.     On information and belief, Counter-defendant Strike 3 alleges that
24    Counter-claimant directly infringed certain copyrighted videos through use of
25    “.torrent” files on Counter-claimant’s computer.
26          13.     On information and belief, without a “.torrent” file, it is impossible
27    for Counter-claimant to download a video file using BitTorrent.
28          14.     On information and belief, without software installed on Counter-

                                         COUNTERCLAIM
                                                -2-
Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.165 Page 4 of 6



 1    claimant’s computer (such as BitTorrent), it is impossible to download and view a
 2    video file downloaded using a “.torrent” file.
 3                                 FIRST CAUSE OF ACTION
                                      Declaratory Judgment
 4                                  28 U.S.C. §2201 and 2202
 5          15.       Counter-claimant incorporates the preceding allegations as if fully set
 6    forth herein.
 7          16.       An actual controversy exists between Counter-claimant and Counter-
 8    defendant Strike 3, including whether Counter-defendant Strike 3 has any valid
 9    copyright claims against Counter-claimant and whether Counter-claimant
10    infringed any copyrights of Counter-defendant Strike 3.
11          17.       Counter-claimant is entitled to a declaratory judgment that he has not
12    infringed any registered copyright of Counter-defendant Strike 3 alleged in its
13    Complaint [ECF 8 and 8-1].
14                                    PRAYER FOR RELIEF
15          WHEREFORE, Counter-claimant prays for:
16          1. For a jury trial on all claims or issues so triable;
17          2. Judgment that Counter-claimant has not infringed any registered
18    copyright of Counter-defendant Strike 3;
19          3. That Counter-claimant be awarded his attorneys’ fees and costs of suit
20    herein to the extent permitted under applicable law; and
21          4. For all such other and further relief as the Court may deem just and
22    proper.
23    Dated: August 6, 2021
24                                       LAW OFFICES OF DARREN J. QUINN
                                         DARREN J. QUINN
25

26                                       ____s/s/ Darren J. Quinn_______________
                                                  Darren J. Quinn
27
                                         12702 Via Cortina, Suite 105
28                                       Del Mar, CA 92014
                                         Telephone: 858-509-9401
                                           COUNTERCLAIM
                                                  -3-
Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.166 Page 5 of 6



 1                                 Attorneys for Defendant and Counter-claimant
                                   John Doe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    COUNTERCLAIM
                                          -4-
Case 3:21-cv-00063-AJB-AHG Document 19 Filed 08/06/21 PageID.167 Page 6 of 6



 1    CERTIFICATE OF SERVICE

 2            I hereby certify that I electronically filed the foregoing COUNTERCLAIM with the

 3    Clerk of the Court using the CM/ECF system, which will automatically send an email

 4    notification of such filing to all registered attorneys of record.

 5
                                                          /s/ Darren J. Quinn
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                COUNTERCLAIM
                                                        -5-
